Citation Nr: 1609478	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-32 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lymphatic disorder, secondary to service-connected squamous cell carcinoma removal on the left medial calf.

2.  Entitlement to service connection for anxiety disorder. 

3.  Entitlement to an initial compensable evaluation for disability due to cellulitis, focal immune compromise. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force and Air Force Reserve from February 1981 to October 2003.  He also had Air Force Reserve service through fiscal year 2011. 

These matters come before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA), Regional Office located in St. Petersburg, Florida.  In a December 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for lymphatic condition.  The Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO in September 2011.  A copy of the hearing transcript has been included in the claims folder for review. 

In January 2012, the Board expanded the issue on appeal, based on the Veteran's testimony, to include both a lymphatic disorder and a skin disorder manifested by cellulitis, focal immune compromise, as secondary to the service-connected squamous cell carcinoma removal on the left medial calf.  The Board then remanded the matter to the RO (via the Appeals Management Center (AMC)) to provide the Veteran with additional notice concerning his expanded claim and to provide the Veteran with a VA examination to determine the nature and etiology of his claimed disorder.  A review of the record reflects that the Veteran was provided with compliant notice in May 2012 and he was afforded a VA examination in December 2012.  There has been compliance with the Board's 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a February 2013 rating decision, the RO award service connection for cellulitis, focal immune compromise, and assigned a noncompensable evaluation, effective from July 2, 2008.  This reflected a partial grant of the issue on appeal, and the issue of entitlement to a lymphatic disorder still remains pending.  Also, in that 2013 rating decision, the RO denied the Veteran's claim for service connection for anxiety disorder.  The Veteran has filed a timely notice of disagreement to the RO's initial assigned evaluation for cellulitis, focal immune compromise, and the denial of service connection for anxiety disorder.  See November 2013 notice of disagreement.  However, as of this date, the Veteran has not been sent a statement of the case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's claims folders on paperless claims processing systems, Virtual VA and Veterans  Benefits Management System (VBMS),  to ensure a total review of the evidence.


FINDING OF FACT

The competent evidence of record does not show that the Veteran has a current diagnosed chronic disorder involving his lymphatic system. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lymphatic disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

 VA sent a letter to the Veteran in July 2008 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.15. 

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  VA also has provided the Veteran with a VA examination in December 2012.  That examination report shows that the examiner reviewed the claims folder as well as recorded the Veteran's reported history and findings from clinical evaluation, and then provided medical opinion, supported by rational statement, on the nature and etiology of the Veteran's claimed disorder.  The Board finds that the VA examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that there has compliance with the terms of the previous January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

With respect to the September 2011 Board hearing, the hearing transcript reflects that the undersigned noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).
 
To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a lymphatic condition. The Veteran contends that he developed a lymphatic condition as secondary to his service-connected squamous cell carcinoma removal on the left medial calf.  The Veteran asserts his lymphatic disorder is a result of the surgery he endured for the removal of squamous cell carcinoma located in the left medial calf while he was on active duty. 

A review of the Veteran's service treatment records reflects that he underwent surgical excision of squamous cell carcinoma located on the left calf in January 2003, and the surgical wound became infected following the surgery, and later resolved.  In July 2003 he diagnosed with, and treated for, cellulitis on his left lower extremity, which was attributed to his previous surgery.  In August 2003, he presented with complaints of fever, which he reported had been recurrent since July 2003.  Blood cultures were negative, and an assessment of fever, unknown origin, was given.  He was treated with Tequin.  Blood cultures taken five days later continue to reveal negative findings.  A September 2003 service treatment record shows his fever had resolved, and it was felt that the Veteran's fever had likely related to his surgical excision of squamous cell carcinoma on his left leg.  There was no indication in the service treatment record that the Veteran was diagnosed with a chronic lymphatic disorder.

Post-service VA treatment records do not reflect diagnosis or treatment for a chronic lymphatic disorder.  Notably, a March 2005 VA treatment record shows that the Veteran's lymph nodes were evaluated as normal. 

In December 2012, the Veteran was afforded with a VA examination to determine the nature and etiology of his claimed lymphatic disorder.  Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner concluded that the Veteran did not have or ever have a chronic diagnosed disorder involving his lymphatic system. The VA examiner noted that there was no evidence of lymphatic disorder observed on clinical evaluation.  The VA examiner also provided an extension review of the medical evidence of record in support his medical conclusion. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current diagnosed disorder involving his lymphatic system.  Indeed, the December 2012 VA examination report also shows no subjective or objective findings of lymphatic-related disorder, and the VA examiner concluded that there was no evidence of record that demonstrated the Veteran had a current diagnosed disorder involving his lymphatic system.  

Moreover, in a February 2013 statement, the Veteran acknowledge that he has not had any lymph node-related issues since 2007, prior to the date of his claim for service connection.  

There has been no diagnosis of a lymphatic disorder during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his lymphatic system at any time during the course of the appeal. 

Thus, the evidence does not demonstrate that the Veteran has a current diagnosed lymphatic disorder at any time during the course of the appeal.  In the absence of any diagnosed lymphatic disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.



ORDER

Entitlement to service connection for a lymphatic disorder is denied. 


REMAND

A review of the documents contained in the Veteran's electronic claims on the Veterans Benefits Management System (VBMS) shows that the Veteran has expressly disagreed with the RO's February 2013 rating decision that assigned an initial noncompensable evaluation for his service-connected cellulitis, focal immune compromise and denied his claim for entitlement to service connection for anxiety disorder.  See November 2013 notice of disagreement.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a Statement of the Case as to the issue of entitlement to initial increased evaluation for cellulitis, focal immune compromise and the issue of entitlement to service connection for anxiety disorder.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


